Per Curiam: This is an appeal from a judgment of sale rendered by the county court of Cook county upon a delinquent assessment levied by the city of Chicago to defray the cost of constructing a sewer in West One Hundred and Twentieth street, in said city. The lands of the appellant were returned delinquent for a failure to pay the assessment, and the relator applied for judgment of sale at the July term, 1903, of said court. The appellant appeared and filed objections to the application, which were overruled and judgment of sale rendered. The only ground of reversal insisted upon on this appeal is, that the court below refused to admit evidence for the purpose of showing that the engineer’s estimate of the cost of the improvement was not made a part of the record of the preliminary resolution of the board of local improvements. The evidence was objected to by the relator upon the ground that it was incompetent upon this application. The case is, in respect to this matter, like that of Gage v. People ex rel. (ante, p. 61,) in which we sustained the contention of counsel for the relator, holding that the objection was one which could have been made upon the application for judgment.confirming the assessment, but was not available in the collateral proceeding for a judgment and order of sale for delinquent taxes. For the reasons given in the opinion in that case, and upon the authorities there cited, this judgment must be affirmed. Judgment affirmed.